             Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 1 of 19



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                    )
    In re:                                                          )      Chapter 11
                                                                    )
    SANCHEZ ENERGY CORPORATION, et al.,1                            )      Case No. 19-34508 (MI)
                                                                    )
                             Debtors.                               )      (Jointly Administered)
                                                                    )

                DEBTORS’ MOTION FOR ENTRY OF AN ORDER TO EXTEND
              THEIR EXCLUSIVITY PERIODS TO FILE A CHAPTER 11 PLAN AND
                          SOLICIT ACCEPTANCES THEREOF

                   THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY
                   AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU
                   SHOULD IMMEDIATELY CONTACT THE MOVING PARTY
                   TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
                   PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE
                   AND SEND A COPY TO THE MOVING PARTY. YOU MUST
                   FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF
                   THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
                   MUST STATE WHY THE MOTION SHOULD NOT BE
                   GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
                   THE RELIEF MAY BE GRANTED WITHOUT FURTHER
                   NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
                   HAVE NOT REACHED AN AGREEMENT, YOU MUST
                   ATTEND THE HEARING. UNLESS THE PARTIES AGREE
                   OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT
                   THE HEARING AND MAY DECIDE THE MOTION AT THE
                   HEARING.

                   REPRESENTED PARTIES SHOULD ACT THROUGH THEIR
                   ATTORNEY.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis LLC (0102); SN
    Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin
    L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC (0102); and SN UR Holdings,
    LLC (0102). The location of the Debtors’ service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.
          Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 2 of 19



          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) submit

this motion (the “Motion”) pursuant to section 1121(d) of the title 11 of the United States Code

(the “Bankruptcy Code”), Rule 9006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 9013-1 of the Bankruptcy Local Rules (the “Bankruptcy Local Rules”)

and the Procedures for Complex Chapter 11 Cases in the Southern District of Texas (the “Complex

Case Procedures”) for entry of an order, substantially in the form attached hereto, (i) extending for

a period of 90 days, to and including March 9, 2020,2 the period under section 1121(b) of the

Bankruptcy Code during which the Debtors have the exclusive right to file a chapter 11 plan of

reorganization (the “Exclusive Plan Filing Period”) and (ii) extending for a corresponding period,

to and including May 8, 2020, the period under section 1121(c)(3) of the Bankruptcy Code to

obtain acceptances of such a plan (the “Exclusive Plan Solicitation Period,” and, together with the

Exclusive Filing Period, the “Exclusive Periods”), without prejudice to the Debtors right to seek

further extensions of the Exclusive Periods.3

                                              Preliminary Statement

          1.       The Debtors entered these chapter 11 cases with the goal of stabilizing their

business operations, and then proceeding to negotiate a value-maximizing restructuring with their

key creditor constituencies. During the early stages of these cases, the Debtors have engaged in

extensive efforts to execute a “soft landing” in chapter 11 by achieving operational stability for

their business and beginning to take substantive steps towards achieving a reorganization, such as


2
    Ninety days from the end of the Debtors’ initial Exclusive Plan Filing Period is Sunday, March 8, 2020. Pursuant
    to Rule 9006(a)(1) of the Bankruptcy Rules, if the last day of a specified time period is a Saturday, Sunday or a
    legal holiday, the period continues to run until the end of the next day that is not a Saturday, Sunday or a legal
    holiday. Accordingly, the requested extended Exclusive Plan Filing Period is Monday, March 9, 2020.
3
    Section F of the Complex Case Procedures provides that if a motion complying with Rule 9013-1 of the Bankruptcy
    Local Rules to extend the time to take any action before the expiration of the period prescribed in by the Bankruptcy
    Code, the time for taking such action is automatically extended until the Court rules on the motion. Therefore, the
    Exclusive Periods are automatic extended pursuant to the Complex Case Procedures until the Court rules on the
    Motion.

                                                            2
       Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 3 of 19



initiating the claims resolution process, rejecting certain burdensome contracts and leases,

undertaking to develop a revised business plan based on the current, volatile commodity price

climate, and investigating potential estate claims. Due in large part to these efforts, the Debtors

believe they are now positioned to negotiate a successful restructuring with their key stakeholders

in the coming weeks and months of these cases. Specifically, the Debtors expect to begin

substantive plan-related negotiations with their key stakeholders, including the official committee

of unsecured creditors (the “Committee”), the ad hoc group of holders of secured notes (the

“Secured Notes Ad Hoc Group”) and the ad hoc group of holders of unsecured notes (the

“Unsecured Notes Ad Hoc Group”) after the Debtors finalize their revised business plan, which is

currently expected to be complete in mid-December. Therefore, more time is currently needed for

the Debtors to propose, solicit and, ultimately, confirm a plan of reorganization. Accordingly, the

Debtors seek a 90-day extension, the first extension sought by the Debtors, of the Exclusive

Periods and submit that such an extension is reasonable and warranted under the circumstances.

       2.      There is ample cause for the Court to extend the Exclusive Periods. Among other

things, these cases, and the Debtors’ business, are large and complex. Moreover, the Debtors have

engaged in extensive efforts in the administration of these chapter 11 cases and have, in fact,

achieved substantial progress towards a reorganization. The activities undertaken by the Debtors

to-date in these cases include:

            a. Obtaining Critical Financial and Operational Relief. The Debtors have stabilized
               their business operations and achieved a soft landing in chapter 11 by obtaining
               various forms of first and second-day operational relief. This relief includes, but is
               not limited to, authority to (i) pay prepetition operating expenses and to continue to
               make such payments in the ordinary course of business, (ii) pay prepetition royalties
               and proceeds to lessors of mineral and other interests and working interest partners
               and to continue to make such payments in the ordinary course of business, (iii)
               continue to perform, on an interim basis, under the Debtors’ shared services
               arrangements with Sanchez Oil & Gas Corporation (“SOG”), and (iv) maintain the
               use of the Debtors’ cash management system. The Debtors are continuing to



                                                  3
Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 4 of 19



      negotiate with their key creditor constituencies and SOG with respect to obtaining
      final relief with respect to the Debtors’ shared services arrangements, with a final
      hearing currently scheduled for December 12, 2019.

   b. Vendor Engagement. The Debtors have been successful in maintaining their
      relationships with vendors. Since the Petition Date, the Debtors have actively
      addressed over 160 vendor inquiries and have entered into approximately 80 trade
      continuation agreements with vendors to maintain the flow of goods and services
      to the Debtors without interruption, with more than 10 additional agreements in
      process. These efforts will continue throughout the chapter 11 cases.

   c. Contracts and Leases. The Debtors are evaluating whether to restructure, replace
      or terminate their existing leases and contracts using the tools available in chapter
      11. The Debtors have already received authority to reject a burdensome contract
      and a sublease for certain unneeded office space. See Order Authorizing Rejection
      of the Cornerstone Master Agreement Effective Nunc Pro Tunc to the Date Hereof
      [Docket No. 608]; Order Authorizing Rejection of the Shell Sublease Agreement
      Effective Nunc Pro Tunc to the Date Hereof [Docket No. 592]. The Debtors will
      continue to assess their lease and contract portfolios to determine whether
      additional agreements should be rejected or restructured.

   d. Filing Schedules of Assets and Liabilities and Statements of Financial Affairs.
      On September 24, 2019, the Debtors filed schedules and statements of financial
      affairs for all filing entities. Consistent with ongoing disclosure requirements, on
      October 4, 2019, the Debtors filed an amended schedule E/F for certain of the filing
      entities. This was a major undertaking for the Debtors in these chapter 11 cases
      given the scale of their operations, and involved the filing of thousands of pages of
      documentation.

   e. Claims Bar Date. The Court has approved a January 10, 2020 claims bar date for
      creditors of the Debtors. As creditors begin to file proofs of claim, the Debtors
      expect to evaluate the claims that have been filed against the estates and to begin
      the process of reconciling such claims.

   f. Assisting the Committee with Due Diligence Efforts. The Debtors have expended
      significant time and effort in assisting the Committee’s due diligence work,
      including providing documents, making the Debtors’ advisors and members of the
      management team available for numerous in-person and telephonic conferences
      with the advisors to the Committee. The Debtors have received requests relating to
      hundreds of diligence items and have produced a large volume of documents and
      information to the Committee in a short period of time. Such diligence efforts
      remain ongoing as of the time of the filing of this Motion.

   g. New Business Plan. The Debtors are in the process of preparing a revised business
      plan with their advisors in the face of a volatile climate for commodities prices and
      expect to complete their revised business plan around mid-December. The business




                                        4
Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 5 of 19



      plan will serve as a basis for plan-related discussions the Debtors will commence
      thereafter with their stakeholders.

   h. Commencement of Plan-Related Negotiations with Key Stakeholders. The
      Debtors expect to commence plan-related negotiations with key stakeholders in
      earnest after finalizing the revised business plan in mid-December.

   i. Appointment of a Chief Restructuring Officer. The Debtors, in the exercise of
      their business judgment, and as guided by the special committee (the “Special
      Committee”) of the board of directors of Sanchez Energy Corporation (the
      “Board”), and with the consent of the Secured Notes Ad Hoc Group and DIP
      Lenders, have filed a motion seeking the authority to appoint Mohsin Y. Meghji of
      M-III Advisory Partners, LP as chief restructuring officer (the “CRO”). The CRO
      will, among other things, assist in certain aspects of the Debtors’ chapter 11 cases
      (in particular as it relates to SOG and the midstream services provided by Catarina
      Midstream, LLC and Sanchez Midstream Partners LP (“SNMP”)), as well as
      provide an independent voice within management with respect to the revised
      business plan and the development and negotiation of a chapter 11 plan of
      reorganization that maximizes value for all stakeholders. The CRO’s proposed
      scope of services is set forth in more detail in the Debtors’ Emergency Motion for
      Entry of an Order (I) Authorizing (A) Retention of M-III Advisory Partners, LP and
      (B) Designation of Mohsin Y. Meghji as Chief Restructuring Officer; and (II)
      Granting Related Relief [Docket No. 593] (the “CRO Motion”) and the Notice of
      Filing of Revised Form of Order Granting Debtors’ Emergency Motion for Entry
      of an Order (I) Authorizing (A) Retention of M-III Advisory Partners, LP and (B)
      Designation of Mohsin Y. Meghji as Chief Restructuring Officer; and (II) Granting
      Related Relief [Docket No. 667].

   j. DIP Financing. The Court granted interim approval of the Debtors’ postpetition
      financing (the “DIP Financing”) on August 14, 2019. Since that date, the Debtors
      have engaged in extensive and ongoing discussions with their stakeholders
      regarding postpetition financing and expect to seek final approval of the DIP
      Financing in the near term.

   k. Investigation and Lien Analysis. Beginning prepetition and continuing after the
      Petition Date, the Special Committee has been engaged in the investigation of any
      and all claims or causes of action of the Debtors against SOG, SNMP, or their
      respective affiliates in connection with prepetition transactions with the Debtors.
      The Court approved the Special Committee’s retention of Ropes & Gray LLP to
      assist the Special Committee in the investigation as special counsel on November
      6, 2019. Order Authorizing the Retention and Employment of Ropes & Gray LLP
      as Special Counsel to the Special Committee of the Board of Directors of Sanchez
      Energy Corporation [Docket No. 565]. Separately, the Debtors have also been
      engaged in a comprehensive analysis of the liens and mortgages securing
      prepetition secured creditors’ claims. The Debtors are in the final stages of their
      analysis and expect that such analysis will inform plan-related negotiations with
      stakeholders.


                                        5
Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 6 of 19



   l. Discovery in Connection with Committee Investigation. The Debtors have
      expended significant resources responding to the Committee’s various discovery
      requests in connection with the Committee’s separate and parallel investigation of
      prepetition transactions and the Debtors’ shared services arrangements.

   m. Litigation & Adversary Proceedings. In addition to restructuring efforts, the
      Debtors have engaged in extensive litigation in the early stages of these chapter 11
      cases to prevent substantial interference with the Debtors’ chapter 11 process.

         i.   Gavilan Motion for Relief from the Automatic Stay. On August 23, 2019,
              Gavilan Resources, LLC (“Gavilan”) filed a motion seeking relief from the
              automatic stay [Docket No. 222] (the “Gavilan Lift Stay Motion”) so that
              arbitration currently pending between Gavilan and the Debtors (the
              “Gavilan Arbitration”) before the American Arbitration Association
              regarding the operatorship of the Comanche Assets can proceed to a
              decision. As explained in greater detail in the First Day Declaration,
              Gavilan, Debtor SN EF Maverick, LLC (“Maverick”) and non-Debtor SN
              EF UnSub, LP acquired the Comanche Assets from Anadarko E&P Onshore
              LLC and Kerr-McGee Oil and Gas Onshore LP in March 2017. Pursuant
              to the terms of the Joint Development Agreement entered into by the parties,
              Maverick retained operatorship of the Comanche Assets. As set forth more
              fully in the Objection of the Debtors to Gavilan Resources, LLC’s Motion
              for Relief from the Automatic Stay to Allow Completion of Arbitration
              [Docket No 292] filed by the Debtors on September 12, 2019, allowing the
              Gavilan Arbitration to move forward would, among other things, cause a
              substantial drain on the resources of the estates and would materially hinder
              the Debtors’ restructuring efforts. Therefore, the Debtors strongly oppose
              the Gavilan Lift Stay Motion. The Gavilan Lift Stay Motion has been set
              for a hearing on December 12, 2019.

        ii.   Dimension Adversary Proceeding. On September 5, 2019, Dimension
              Energy Services, LLC (“Dimension”) filed an adversary proceeding (Case
              No. 19-03606) against SN seeking to remove Dimension Energy Services,
              LLC v. Sanchez Oil & Gas Corporation, Sanchez Energy Corporation, and
              Sanchez Midstream Partners, LP, Cause No. 2017-85247 (the “State Court
              Action”), pending in Texas state court. SN filed a motion to remand the
              proceeding back to the state court on October 7, 2019. [Adv. Docket No.
              7]. The Court heard arguments on the motion on November 4, 2019, and
              issued an order remanding the adversary proceeding. [Adv. Docket No. 14].

       iii.   Sunbelt Adversary Proceeding. On October 25, 2019, Sunbelt Tractor &
              Equipment Company (“Sunbelt”) filed an adversary proceeding (Case No.
              19-03641) against SN seeking to remove two state court actions. The
              Debtors and Sunbelt filed an agreed order to remand the actions on
              November 22, 2019. [Adv. Docket No. 11].




                                        6
          Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 7 of 19



                    iv.    Other Motions for Relief from the Automatic Stay. As of the filing of this
                           Motion, in addition to the Gavilan Lift Stay Motion, two other motions have
                           been filed for relief from the automatic stay in these cases.4 The Debtors
                           oppose all three motions and have filed or in the process of preparing to file
                           objections to each of the motions.

          3.       For the foregoing reasons, and the reasons more specifically described and asserted

herein, the Debtors submit that a 90-day extension of the Exclusive Periods is appropriate so as to

afford the Debtors additional time to attempt to negotiate a consensual plan of reorganization with

their key creditor constituencies, and to ultimately propose and solicit such a plan, and to continue

the administration of these chapter 11 cases, without the disruption and delay that would be caused

if the Court were to deny the Debtors’ request to extend the Exclusive Periods.

                                               Relief Requested

          4.       By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto, (i) extending, by 90 days, to and including March 9, 2020, the Exclusive Plan

Filing Period, and (ii) extending for a corresponding period, to and including May 8, 2020, the

Exclusive Plan Solicitation Period, without prejudice to the Debtors’ right to seek further

extensions of the Exclusive Periods.

                                           Jurisdiction and Venue

          5.       The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to Rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,




4
    Marco Valdez’s Motion for Relief from the Stay [Docket No. 246]; Motion for Relief from Automatic Stay [Docket
    No. 410].


                                                         7
          Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 8 of 19



absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

          6.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          7.       The basis for the relief requested herein is section 1121 of the Bankruptcy Code,

Rule 9006 of the Bankruptcy Rules, Rule 9013-1 of the Bankruptcy Local Rules and the Complex

Case Procedures.

                                                   Background

          8.       Sanchez Energy Corporation (“SN”), a publicly-owned Delaware corporation

headquartered in Houston, Texas, together with its direct and indirect Debtor and non-Debtor

subsidiaries and affiliates, is an independent exploration and production company focused on the

acquisition and development of U.S. onshore oil and natural gas resources. The Debtors’ principal

operations are conducted in Texas, and the Debtors’ primary assets are located in the Eagle Ford

Shale in South Texas, where they have historically been recognized as an industry-leading

operator. In addition to their assets in the Eagle Ford Shale, the Debtors, along with certain of

their non-Debtor subsidiaries, also hold certain other producing properties and undeveloped

acreage, including in the Tuscaloosa Marine Shale in Mississippi and Louisiana as well as other

locations in Louisiana and Texas. The Debtors operate most of their oil and natural gas assets.

          9.       Additional information regarding the circumstances leading to the commencement

of these chapter 11 cases and information regarding the Debtors’ businesses and capital structure

is set forth in the Declaration of Cameron W. George, Executive Vice President and Chief Financial

Officer of Sanchez Energy Corporation, in Support of Chapter 11 Petitions and First Day Motions

(the “First Day Declaration”) [Docket No. 16].5


5
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
    Declaration.


                                                          8
          Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 9 of 19



          10.     On the Petition Date, each of the Debtors filed a voluntary petition with the Court

under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

manage their property as debtors and debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. These chapter 11 cases have been consolidated for procedural purposes

only and are being jointly administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 27].

On August 26, 2019, the Office of the United States Trustee for the Southern and Western Districts

of Texas (the “U.S. Trustee”) appointed the Official Committee of Unsecured Creditors [Docket

No. 228].6

                                               Basis for Relief

          11.     Section 1121(b) of the Bankruptcy Code establishes an initial period of 120 days

after the commencement of a chapter 11 case during which only a debtor may file a plan and an

additional 60-day period thereafter during which only the debtor may solicit votes for a plan.

Currently, the Exclusive Plan Filing Period will expire on December 9, 2019, and the Exclusive

Plan Solicitation Period will expire on February 7, 2020. The Debtors believe it is prudent to seek

an extension of the Exclusive Periods to preserve their exclusive right to file and solicit a plan of

reorganization.

          12.     Section 1121(d)(1) of the Bankruptcy Code permits a court to extend a debtor’s

exclusivity “for cause.” Although the Bankruptcy Code does not define “cause,” bankruptcy

courts have discretion to extend exclusivity to promote the orderly, consensual, and successful

reorganization of a debtor’s affairs. See In re Timbers of Inwood Forest Assocs., Ltd., 808 F.2d

363, 372 (5th Cir. 1987) (noting that the meaning of “cause” under section 1121 should be viewed

in context of the Bankruptcy Code’s goal of fostering reorganization); In re Mirant Corp., No. 4-


6
    The U.S. Trustee subsequently filed the Notice of Reconstituted Committee of Unsecured Creditors [Docket No.
    240] on August 30, 2019.


                                                        9
      Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 10 of 19



04-CV-476-A, 2004 WL 2250986, at *2 (N.D. Tex. Sept. 30, 2004) (noting that an extension of

exclusivity is typically granted where “the debtor showed substantial progress had been made in

negotiations toward reorganization”).

       13.     Courts often use the following factors in determining whether “cause” exists to

extend a debtor’s exclusive plan filing period:

               a. the size and complexity of the case;

               b. the need for sufficient time to permit the debtor to negotiate a plan of
                  reorganization and prepare adequate information;

               c. whether the debtor has made progress in negotiations with its creditors;

               d. the existence of good faith progress toward reorganization;

               e. whether the debtor is seeking to extend exclusivity to pressure creditors to

                   accede to the debtor’s reorganization demands;

               f. whether the debtor has demonstrated reasonable prospects for filing a viable
                  plan;

               g. the fact that the debtor is paying its bills as they become due;

               h. the amount of time which has elapsed in the case; and/or

               i. whether an unresolved contingency exists.

See, e.g., In re New Millennium Mgmt., LLC, No. 13-35719 (LZP), 2014 WL 792115, at *6 (Bankr.

S.D. Tex. Feb 25, 2014) (listing factors relevant to whether “cause” exists to extend exclusivity

periods (citing In re GMG Cap. Partners III, L.P., 503 B.R. 596 (Bankr. S.D.N.Y. 2014)); see also

In re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006) (denying motion to

terminate exclusivity based on factors for cause).

       14.     Not all factors are relevant to every case, and the existence of even one of the above-

listed factors may be sufficient to extend a debtor’s exclusivity periods. See, e.g., In re Express




                                                  10
      Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 11 of 19



One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (listing all nine factors later set forth in

Adelphia, but relying on only four as relevant in determining whether there was “cause” to extend

exclusivity). Moreover, courts regularly grant a debtor’s first request for an extension of the

debtor’s exclusive period to file a chapter 11 plan. See In re Apex Pharm., Inc., 203 B.R. 432, 441

(N.D. Ind. 1996) (“It is true that during the initial 120-day period in which debtors have an

exclusive right to file a plan of reorganization . . . the bankruptcy courts apply a lesser standard in

determining whether the burden of showing ‘a reasonable possibility of a successful reorganization

within a reasonable time’ has been satisfied.”); see also In re Borders Grp., Inc., 460 B.R. 818,

825 (Bankr. S.D.N.Y. 2011) (same).

       15.     There is ample precedent for an initial extension of exclusivity of 90 days, as the

Debtors seek here. In re iHeartMedia, Inc., No. 18-31274 (MI) (Bankr. S.D. Tex. July 10, 2018)

[Docket No. 1098] (granting initial exclusivity extension of 255 days); In re Seadrill Ltd., No. 17-

60079 (DRJ) (Bankr. S.D. Tex. Jan. 8, 2018) [Docket No. 884] (granting an initial exclusivity

extension of 180 days); In re GenOn Energy, Inc., No. 17-33695 (DRJ) (Bankr. S.D. Tex. Oct. 3,

2017) [Docket No. 840] (granting an initial exclusivity extension of six months); In re CJ Holding

Co., No. 16-33590 (DRJ) (Bankr. S.D. Tex. Nov. 3, 2016) [Docket No. 675] (granting an initial

exclusivity extension of 120 days); In re SandRidge Energy Inc., No. 16-32488 (DRJ) (Bankr. S.D.

Tex. Aug 30, 2016) [Docket No. 800] (granting an initial exclusivity extension of four months); In

re Linn Energy LLC, No. 16-60040 (DRJ) (Bankr. S.D. Tex. Aug 25, 2016) [Docket No. 870]

(granting an initial exclusivity extension of six months); see also In re Energy Future Holdings

Corp., No. 14-10979 (CSS) (Bankr. D. Del. Sept. 16, 2014) [Docket No. 2063] (granting an initial

exclusivity extension of 180 days); In re Caesars Entertainment Operating Co. Inc., et al., No 15-

01145 (ABG) (Bankr. N.D. Ill. May 27, 2015) [Docket No. 1690] (granting an initial exclusivity




                                                  11
         Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 12 of 19



extension of 180 days). Moreover, the relevant factors strongly favor extensions of the Debtors’

Exclusivity Periods.

   I.          The Debtors’ Chapter 11 Cases are Large and Complex

         16.      These cases are large and complex. As of the Petition Date, the Debtors had

approximately $2.275 billion of outstanding funded debt obligations, consisting of (i) borrowings

of approximately $7.9 million in principal amount and a $17.1 million issued and undrawn standby

letter of credit, (ii) $500 million in principal amount of 7.25% Senior Secured Notes; (iii) $600

million in principal amount of 7.75% Senior Notes; and (iv) $1.15 billion in principal amount of

6.125% Senior Notes.

         17.      In addition to a large capital structure, the Debtors also have a complex corporate

structure and business operations with thousands of additional stakeholders consisting of vendors,

contractual counterparties, working interest partners, and lessors of mineral and oil interests. See

Tr. of August 13, 2019 Hearing, 25:9:11 (“Mr. Finestone: ….[T]his is one of the most aggressively

complex corporate structures that my clients have ever seen.”), 34:21-24 (“Mr. Jenkins: …[T]his

is a complex case with many complex relationships with very many interested parties.”). As a

result, there are numerous active parties in interest in these cases, including, among others, the

Committee, the two ad hoc groups of holders of the Debtors’ secured and unsecured notes and

parties involved in litigation against the Debtors. The Debtors have devoted substantial time and

resources since the Petition Date to addressing any issues with these parties and will continue to

do so.

         18.      Courts have acknowledged that the size and complexity of a debtor’s case alone

may provide cause for extending a debtor’s exclusivity periods. See Express One, 194 B.R. at 100

(approving the debtor’s third exclusivity extension and noting that “the traditional ground for cause




                                                  12
         Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 13 of 19



is the large size of the debtor and the concomitant difficulty in formulating a plan of

reorganization”). Here, these chapter 11 cases have sufficient size and complexity to warrant an

extension of the Exclusive Periods.

   II.         The Debtors Have Made Substantial Progress Towards a Reorganization

         19.        Since the Petition Date, the Debtors have made substantial progress in the

administration of these chapter 11 cases, and will in the near term, once the Debtors’ new business

plan is finalized, begin substantive plan-related negotiations with key stakeholders, including the

Committee, the Secured Notes Ad Hoc Group and the Unsecured Notes Ad Hoc Group. The

Debtors will continue to work to build consensus during the extended Exclusivity Periods, and the

Debtors are hopeful, and expect, that the negotiations with their stakeholders during that period

will allow the Debtors to file a confirmable plan of reorganization. Moreover, the Debtors have

taken a big step towards the plan development and negotiation process through the appointment of

a CRO who will greatly assist in this process. As discussed in detail above, the Debtors have,

among other things, since the Petition Date:

               a. maintained financial and operational stability by obtaining critical first and second-
                  day relief;

               b. maintained good relationships with vendors and contractual counterparties and
                  negotiated and entered into numerous vendor/trade continuation agreements;

               c. rejected or are taking steps to reject certain burdensome leases and contracts and
                  continuing to assess the Debtors’ lease and contract portfolios;

               d. established a claims bar date and begun the process of identifying and reconciling
                  claims;

               e. appointed an independent CRO to assist in the negotiation and formulation of a plan
                  of reorganization and assist in certain related party matters;

               f.    made substantial progress in formulating, and expect to finalize in the near-term, a
                    new business plan that takes into account, among other things, the current and
                    expected commodity price climate;




                                                     13
      Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 14 of 19



                g. continued to undertake, through the Special Committee and special counsel to the
                   Special Committee, a comprehensive investigation into any and all potential estate
                   claims relating to prepetition transactions;

                h. engaged in a comprehensive analysis of the liens and mortgages securing
                   prepetition secured creditors’ claims; and

                i. worked constructively with the Committee as it conducts diligence with respect to
                   the Debtors’ business operations and its own investigation into potential estate
                   claims.

          20.      The Debtors submit that the progress the Debtors have achieved to date in the

administration of the chapter 11 case and steps taken towards negotiating a plan of reorganization

with stakeholders constitutes ample cause to extend the Exclusive Periods. See In re Mirant Corp.,

2004 WL 2250986, at *2 (Bankr. N.D. Tex. Sept. 30, 2004) (noting that an extension of exclusivity

is typically granted where “the debtor showed substantial progress had been made in negotiations

toward reorganization”); In re Tribune Co., No. 08-13141 (Bankr. D. Del. Dec. 7, 2009), Tr. of

Dec. 7, 2009 Hearing, 70:2-4 (extending exclusivity based, in part, on the fact that “there are

ongoing discussions, which may or may not result in a global resolution.”).

   III.         The Debtors Are Not Pressuring Creditors by Requesting an Extension of the
                Exclusivity Periods

          21.      The requested extension of the Exclusive Periods is intended to provide the Debtors

with a limited amount of additional time, 90 days, to finalize their revised business plan and

proceed to the negotiation and formulation of a plan of reorganization that maximizes value for

their key economic stakeholders, and is not intended to pressure creditors to accede to the Debtors’

demands. This is evidenced by the fact that since the Petition Date, the Debtors have worked

constructively with all stakeholders by, among other things, providing significant due diligence so

as to ensure that all of their key creditor constituencies are fully informed for purposes of engaging

in plan discussions, and have consistently attempted in good faith to build consensus among

creditors and other stakeholders during these cases, which have been contentious since the first


                                                   14
        Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 15 of 19



day hearing. The Debtors fully intend to continue to work constructively with their key stakeholder

groups as these cases enter the critical plan formulation phase.

   IV.         The Debtors Are Paying Their Bills as They Come Due

         22.      As set forth in the Debtors’ monthly operating report for August and September

2019 [Docket No. 586], the Debtors have made over $330 million in postpetition disbursements.

These significant postpetition disbursements evidence the Debtors’ continued payment of their

obligations to their vendors, working interest partners, lessors of mineral and other interests and

other creditors in the ordinary course of business or as otherwise permitted by orders of the Court.

   V.          Relatively Little Time Has Elapsed in These Chapter 11 Cases

         23.      This is the Debtors’ first request for an extension of the Exclusive Periods and

comes little more than three months into these cases. Moreover, these cases are still in their early

stages, as the Debtors have been required to focus much of their efforts on achieving operational

stability, administering these cases, and revising their business plan. The fact that these cases

remain at an early stage in the chapter 11 process further supports the requested extensions. See

In re Energy Future Holdings Corp., No 14-10979 (Bankr. D. Del. Sept. 16, 2014), Tr. of

September 16, 2014 Hearing, 73:21-25 (granting the debtors’ request for a six-month extension of

exclusivity because cases remained at early stage and shorter extension would lead to debtors

having to seek multiple additional extensions of time, which the court would grant assuming the

debtors continued to make progress).

   VI.         An Extension of the Exclusive Periods is in the Best Interests of All Parties in
               Interest

         24.      Extending the Debtors’ Exclusive Periods benefits all parties in interest by

preventing the drain on time and resources that inevitably occurs when multiple parties with

diverging interests vie for consideration of their own respective plans. Moreover, no party has



                                                 15
       Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 16 of 19



indicated that it would somehow be able to propose an alternative that would in any way benefit,

or accelerate, the restructuring process at hand. To the contrary, the Debtors have and continue to

act as an “honest broker” for all parties in interest in these cases and are committed to engaging in

good faith plan negotiations with all key stakeholders and working to build consensus. In addition,

the Debtors appointment of an experienced and independent CRO should give parties in interest

additional confidence in the Debtors’ process. Therefore, the Debtors submit that all parties benefit

from and will continue to benefit from the stability and predictability that the centralized process

maintained by the Debtors provides.

        25.     Lastly, even if the Court grants this Motion and extends the Exclusive Periods,

nothing prevents any party from later arguing that cause exists to terminate the Debtors’

exclusivity, should such cause arise. Accordingly, an extension of the Exclusive Periods will not

prejudice parties in interest and, in fact, is in the best interests of the Debtors’ estates, creditors and

all other parties in interest.

                                                 Notice

        26.     Notice of this Motion has been provided by email, facsimile, or first class mail to:

(i) the Office of the United States Trustee for the Southern and Western Districts of Texas; (ii)

counsel to the Official Committee of Unsecured Creditors, Milbank LLP; (iii) the holders of the

30 largest unsecured claims against the Debtors (on a consolidated basis); (iv) counsel to Royal

Bank of Canada, Thompson & Knight LLP; (v) counsel to the DIP Agent and Notes Trustee,

Arnold & Porter Kaye Scholer LLP; (vi) counsel to the Secured Notes Ad Hoc Group, Morrison

& Foerster LLP; (vii) counsel to the Unsecured Notes Ad Hoc Group, Quinn Emanuel Urquhart &

Sullivan LLP; (viii) counsel to Sanchez Oil & Gas Corporation, Haynes and Boone, LLP; (ix) the

United States Attorney’s Office for the Southern District of Texas; (x) the Internal Revenue

Service; (xi) the United States Securities and Exchange Commission; (xii) the Environmental


                                                    16
      Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 17 of 19



Protection Agency and similar state environmental agencies for states in which the Debtors

conduct business; (xiii) the state attorneys general for states in which the Debtors conduct business;

and (xiv) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.




                                                  17
         Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 18 of 19



          WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

  of the Order filed with this Motion, granting the relief requested herein and granting such other

  relief as is just and proper.

Houston, Texas
Dated: December 6, 2019

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                             AKIN GUMP STRAUSS HAUER & FELD LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)        Marty L. Brimmage, Jr. (TX Bar No. 00793386)
Elizabeth Freeman (TX Bar No. 24009222)           Lacy M. Lawrence (TX Bar No. 24055913)
1401 McKinney Street, Suite 1900                  2300 N. Field Street, Suite 1800
Houston, Texas 77010                              Dallas, Texas 75201
Telephone: (713) 752-4284                         Telephone: (214) 969-2800
Facsimile: (713) 308-4184                         Facsimile: (214) 969-4343
mcavenaugh@jw.com                                 mbrimmage@akingump.com
efreeman@jw.com                                   llawrence@akingump.com

Counsel for the Debtors and                       - and -
Debtors in Possession
                                                  Ira S. Dizengoff (pro hac vice)
                                                  Lisa Beckerman (pro hac vice)
                                                  Jason P. Rubin (pro hac vice)
                                                  Naomi Moss (pro hac vice)
                                                  One Bryant Park
                                                  New York, New York 10036
                                                  Telephone: (212) 872-1000
                                                  Facsimile: (212) 872-1002
                                                  idizengoff@akingump.com
                                                  lbeckerman@akingump.com
                                                  jrubin@akingump.com
                                                  nmoss@akingump.com

                                                  - and -

                                                  James Savin (pro hac vice)
                                                  2001 K Street, N.W.
                                                  Washington, D.C. 20006
                                                  Telephone: (202) 887-4000
                                                  Facsimile: (202) 887-4288
                                                  jsavin@akingump.com

                                                  Counsel for the Debtors and
                                                  Debtors in Possession


                                                 18
      Case 19-34508 Document 694 Filed in TXSB on 12/06/19 Page 19 of 19




                                     Certificate of Service

        I certify that on December 6, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                    /s/ Matthew D. Cavenaugh
                                                    Matthew D. Cavenaugh




                                               19
